As filed with the Securities and Exchange Commission on September 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21597 PRIMECAP Odyssey Funds (Exact name of registrant as specified in charter) 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Address of principal executive offices) (Zip code) Michael J. Ricks 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Name and address of agent for service) (800) 729-2307 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. Schedule of Investments PRIMECAP Odyssey Stock Fund July 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 95.4% Consumer Discretionary - 8.4% Amazon.com,Inc. (a) $ Ascena Retail Group, Inc. (a) Bed Bath & Beyond, Inc. (a) CarMax,Inc. (a) Carnival Corp. Collective Brands, Inc. (a) DIRECTV Group, Inc. (The) (a) Kohl's Corp. Limited Brands, Inc. Mattel, Inc. Men's Wearhouse, Inc. Sony Corp.- ADR TJX Cos.,Inc. Walt DisneyCo. (The) Whirlpool Corp. Consumer Staples - 2.6% Kellogg Co. PepsiCo, Inc. Procter & Gamble Co. Energy - 9.5% Cameco Corp. Cameron International Corp. (a) Cenovus Energy, Inc. EnCana Corp. EOG Resources, Inc. Hess Corp. McDermott International, Inc. (a) National Oilwell Varco,Inc. Noble Energy, Inc. Petroleo Brasileiro SA - ADR Range Resources Corp. Schlumberger Ltd. Transocean Ltd. Financials - 5.3% Charles Schwab Corp. (The) Chubb Corp. Discover Financial Services Marsh & McLennan Cos.,Inc. Mercury General Corp. Health Care - 28.1% Abbott Laboratories Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) Boston Scientific Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Medtronic, Inc. Novartis AG - ADR Roche Holding AG - CHF Industrials - 13.0% Alaska Air Group, Inc. (a) Alexander & Baldwin, Inc. AMR Corp. (a) Arkansas Best Corp. Babcock & Wilcox Co. (a) Boeing Co. Canadian Pacific Railway Ltd. Caterpillar, Inc. Deere & Co. European Aeronautic Defence and Space Co. N.V. - EUR FedEx Corp. Honeywell International, Inc. JetBlue Airways Corp. (a) Norfolk Southern Corp. Pall Corp. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. Thomas & Betts Corp. (a) Union Pacific Corp. United Parcel Service, Inc. - Class B Information Technology - 20.3% Accenture Ltd. - Class A Altera Corp. Applied Materials, Inc. ASML Holding N.V. - ADR Corning, Inc. Diebold, Inc. Electronic Arts, Inc. (a) EMC Corp. (a) Google, Inc. - Class A(a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. (a) KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR Microsoft Corp. Motorola Mobility Holdings, Inc. (a) Motorola Solutions, Inc. NeuStar,Inc. - Class A (a) NVIDIACorp. (a) Oracle Corp. QUALCOMM, Inc. Research In Motion Ltd. (a) Symantec Corp. (a) Texas Instruments, Inc. Visa, Inc. - Class A Xilinx, Inc. Yahoo!, Inc. (a) Materials - 6.4% Freeport-McMoRan Copper & Gold, Inc. Monsanto Co. Newmont Mining Corp. Potash Corp. of Saskatchewan, Inc. Schweitzer-Mauduit International, Inc. Vulcan Materials Co. Telecommunication Services - 0.0% Sprint Nextel Corp. (a) Utilities - 1.8% Edison International NextEra Energy, Inc. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $642,764,791) $ Shares Value SHORT TERM INVESTMENTS - 4.4% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $34,248,488) TOTAL INVESTMENTS (Cost $677,013,279) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt. CHF Swiss Franc. EUR Euro. (a) Non-Income Producing. Disclosure The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company ^ The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. FAS 157 -Summary of Fair Value Exposure at July 31, 2011. Various inputs are used in determining the value of each Fund's investments. These inputs are summarized in the three broad levels below: Level 1 - Unadjusted quoted prices in active markets for identical securities to which the trust has access at the date of measurement. Level 2 - Other significant observable inputs (including quoted prices for similar or related securities in both active and inactive markets, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices). Level 3 - Significant unobservable inputs to extent observable inputs are unavailable(including the Funds' own assumptions in determining fair value of investments based on the best available information). The following table provides the fair value measurements of applicable Fund asset by level within the fair value hierarchy for each Fund as of July 31, 2011. The significant transfers into or out of Level 1 and Level 2 during the reporting period. These assets are measured on a recurring basis. FAS 157 -Summary of Fair Value Exposure at July 31, 2011. Various inputs are used in determining the value of each Fund's investments. These inputs are summarized in the three broad levels below: Level 1 - Unadjusted quoted prices in active markets for identical securities to which the trust has access at the date of measurement. Level 2 - Other significant observable inputs (including quoted prices for similar or related securities in both active and inactive markets, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices.) Level 3 - Significant unobservable inputs to the extent observable inputs are unavailable (including the Funds' own assumptions in determining fair value of investments based on the best available information.) The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of July 31, 2011. There were no significant transfers into or out of Level 1 and Level 2 during the reporting period. These assets are measured on a recurring basis. PRIMECAP Odyssey Stock Fund Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $ $
